DETAILED ACTION
This action is in response to the RCE received 09/22/2022 in which claims 18 and 19 have been amended, claims 1-17 have been canceled, and claims 18-19 are pending and ready for examination.
Response to Amendment
The previous 112(b) rejections of claims 18-19 are withdrawn in view of the Applicants’ amendments.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
With regard to Applicants’ argument that the recited claims possess unexpected results; the Examiner disagrees. The claims recite that “wherein the Log10 reduction factor (LRF) of a parvovirus TCID50 assay is greater than or equal to 5 .12” which is argued to be the unexpected results, however Hotta discloses wherein “5.4 log10 PPV reduction” is achieved via filtration through two 20N filters in-series [0036], using TCID 50 assay [0044]; as well as other examples which show 5.12 or higher (Fig. 2). The claimed method is not limited to one pass through the membrane, and thus these results read on the limitation “wherein the Log10 reduction factor (LRF) of a parvovirus TCID50 assay is greater than or equal to 5.12”. 
Further, it is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Thus all values critical to achieving the unexpected results must be claimed.
The alleged unexpected results appear to be dependent on just a single pass of the crude solution of the biological product and the viral contaminant through one membrane resulting in a Log10 reduction factor (LRF) of a parvovirus as measured by a TCID50 assay of 5.2 or greater, and further at least the composition and concentration of the crude solution of the biological product and the viral contaminant, and the total specific volume of solution passed through membrane area before measuring/method completion.
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
Claim Interpretation
The limitation “wherein the Log10 reduction factor (LRF) of a parvovirus TCID50 assay is greater than or equal to 5 .12” is interpreted to read as “wherein the Log10 reduction factor (LRF) of [the method as measured by] a parvovirus TCID50 assay is greater than or equal to 5 .12.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0116676 A1 (hereinafter “Hotta”) in view of US 7,932,355 B2 (hereinafter “Chtourou”) and US 5,981,254 (hereinafter “Bui-Khac”, i.e. the US version of EP 1027371 B1). 
Regarding claim 18 Hotta discloses a method of nanofiltering a biological solution which may comprise immunoglobulins, Factor VIII, or plasmin/plasminogen and parvovirus (PPV) (Abstract, [0036], i.e. a crude solution of a biological product and a viral contaminant) using a modified filter membrane, the method comprising: 
filtering the crude solution through the porous surface of a PLANOVA 20N membrane, wherein the modified filter membrane retains the viral contaminant on the porous surface while allowing the biological product to pass through (see Examples, [0036]),
i) wherein the PLANOVA 20N membrane is a cuprammonium cellulose filter membrane having a characterized by a pore size of 20 nm [0030], [0048], 
wherein the buffer solution comprises a biological product (IgG, Factor VIII, or plasminogen, [0018]), in a high salt buffer (comprising about 250 mM NaCl, [0032]), and spiked with a test virus (porcine parvovirus PPV [0036],[0042]), at pH from about 2 to about 9 [0034]; and 
wherein “5.4 log10 PPV reduction” is achieved via filtration through two 20N filters in-series [0036], using TCID 50 assay [0044]; as well as other examples which show 5.12 or higher (Fig. 2). The claimed method is not limited to one pass through the membrane, and thus these results read on the limitation “wherein the Log10 reduction factor (LRF) of a parvovirus TCID50 assay is greater than or equal to 5.12”.
Where the filtering of the crude solution is seen to inherently initially treat the membrane with the buffer solution and thus all the filtering after that is thus accomplished with a modified membrane.
While the above features are not necessarily disclosed all in the same embodiment, because they are all features of the invention which are disclosed as usable together it would have been obvious to combine the features of the various embodiments.
Hotta does not specifically disclose the filtering is done at ambient temperature, or said buffer comprises (1) “20 mM Imidazole or Tris, 300 mM NaCl, and at least 43 mM CaCl2”.
However, with regard to the temperature of filtration, Hotta does not disclose the filtration is performed at any specific temperature, and does not disclose heating or cooling during filtration, and thus it would thus have been obvious to perform the filtration at ambient/room temperature.
With regard to the concentration of NaCl in the filtered buffer solution, Hotta does not specifically discloses that the NaCl concentration is 300 mM. However, it is disclosed to be “about 250 mM” and is not further limited, where 300 mM is seen to be obviously encompassed by “about 250 mM”, such that one of skill in the art would be motivated to optimize the NaCl within the prior art condition or through routine experimentation in order to find other salt concentrations that provide good solution and filtration properties. See MPEP 2144.05 (II).
With regard to the concentration of CaCl2 in the filtered buffer solution, Chtourou discloses a similar method of nanofiltering a biological solution which may comprise Factor VIII through a cellulose based porous membrane (cuprophane, PLANOVA 15N and PLANOVA P21, C3/L11-15) to remove viruses (C2/L44-38 and , Examples 1-4). Wherein it is disclosed that “[b]efore filtration the Factor VIII solution optimally comprises a chao tropic ion, CaCl for example, at a concentration of 0.2 Mor over, for example 0.25 or 0.35 M” (C3/L30-34).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hotta by using a CaCl2 concentration of 0.28-0.35 M in the crude solution as disclosed by Chtourou because this involves the use of a known technique (providing CaCL2 at 0.25-0.35 M) applied the same type of filtration (Factor VIII for viruses) to yield the predictable results of a biological solution suitable for Factor VIII filtration.  
With regard to the presence and concentration of Tris in the filtered buffer solution, Bui-Khac discloses a similar method of nanofiltering a biological solution which may comprise Factor VIII through a cellulose based porous PLANOVA membrane to remove viruses (See C5/L18-C6/L37; C8/L38-C9/L48); wherein the crude buffer solution used with, as thus compatible with, the FactorVIII is disclosed to use Tris at a concentration of 0.1-1% i.e. ~8-80 mM Tris (C6/L25-38).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hotta in view of Chtourou by using 0.1-1% Tris in the crude buffer solution as disclosed by Bui-Khac because this involves the use of a known technique (providing Tris at 0.1-1%) applied the same type of solution filtration (Factor VIII for viruses) to yield the predictable results of a biological solution suitable for Factor VIII storage and filtration.  
Thus in combination, the initial filtering of the crude solution is seen to inherently treat the membrane with the buffer solution causing the “addition” as claimed, and since the crude/buffer solution is the same composition as claimed, applied in the same way as claimed, it will inherently form a modified filter membrane the same as claimed, i.e. comprising a porous surface with a pore size in the range of 1 to 15 nm in size (possibly dependent on where in the process you were to consider the membrane “modified”). See MPEP 2112.01.
Regarding claim 19 Hotta in view of Chtourou and Bui-Khac discloses a method as recited in Claim 1, wherein addition of the nonionic detergent Tween 20 or 80 to the crude solution is disclosed to increase flux and cause no decrease in yield ([0016], [0038]), and thus would have been obvious to further provide Tween 20 or 80 in the crude/biological solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773